


110 HR 5725 IH: National Guard and Ready Reserves

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5725
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Mr. Alexander
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers a credit against income tax for employing members of the Ready
		  Reserve or National Guard.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard and Ready Reserves
			 Employment Protection Act of 2008.
		2.Credit for
			 employers who employ members of the Ready Reserve or National Guard
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by inserting after section 45N the following new section:
				
					45O.Credit for
				employers who employ members of the Ready Reserve or National Guard
						(a)Allowance of
				creditFor purposes of
				section 38, the amount of the Ready Reserve-National Guard employment credit
				determined under this section with respect to any employer for any taxable year
				is 15 percent of the qualified wages paid or incurred during the calendar year
				which ends with or within such taxable year.
						(b)Qualified
				wages
							(1)In
				generalFor purposes of this
				section, the term qualified wages means any wages paid or incurred
				by an employer for services performed by a Ready Reserve-National Guard
				employee.
							(2)Only first
				$10,000 of wages per year taken into accountWith respect to each
				employee, the amount of qualified wages which may be taken into account for a
				calendar year shall not exceed $10,000.
							(3)Coordination
				with other creditsThe
				$10,000 amount in paragraph (2) shall be reduced for any calendar year by the
				amount of wages paid or incurred during such year which are taken into account
				in determining the credit under section 45A(a), 51(a), 1396(a), 1400P(b), or
				1400R.
							(c)Ready
				reserve-national guard employeeFor purposes of this
				section—
							(1)In
				generalExcept as otherwise
				provided in this subsection, the term Ready Reserve-National Guard
				employee means, with respect to any period, any employee of an employer
				if during such period—
								(A)substantially all
				of the services performed by such employee for such employer are performed in a
				trade or business of the employer, and
								(B)such employee is a member of the Ready
				Reserve (as defined in section 10142 of title 10, United States Code) or the
				National Guard (as defined in section 101(c)(1) of such title 10).
								(2)Certain
				individuals not eligibleThe term National Guard-Ready
				Reserve employee shall not include any individual described in a
				subparagraph of section 1396(d)(2).
							(d)Other
				definitions and special rules
							(1)WagesFor
				purposes of this section, the term wages has the meaning given to
				such term by section 1397(a).
							(2)Controlled
				groups, etcRules similar to the rules of subsections (b) and (c)
				of section 1397 shall apply for purposes of this section.
							(e)TerminationThe
				term wages shall not include any amount paid or incurred to an
				individual who begins work for the employer after December 31,
				2011.
						.
			(b)Denial of double
			 benefitSubsection (a) of section 280C of such Code (relating to
			 denial of deduction for certain expenses for which credits are allowable) is
			 amended by inserting 45O, after 45A(a),.
			(c)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code is amended by striking plus at the end of paragraph
			 (30), by striking the period at the end of paragraph (31) and inserting
			 , plus, and by inserting after paragraph (31) the following new
			 paragraph:
				
					(32)the Ready Reserve-National Guard employment
				credit determined under section
				45O(a).
					.
			(d)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					Sec. 45O. Credit for employers who
				employ members of the Ready Reserve or National Guard..
				
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
